Citation Nr: 0326476	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  96-12 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


REMAND

On October 7, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ask the appellant to 
identify all VA and non-VA health care 
providers which have treated him for 
psychiatric disorder, to include PTSD, 
and for tinnitus and bilateral hearing 
loss and who may have evidence which 
supports his claims.  The RO should 
obtain records from each health care 
provider the appellant identifies.  The 
veteran should also be asked to himself 
provide any supporting evidence which he 
may have in his possession.

2.  The RO should send a development 
letter asking the veteran to give a 
comprehensive statement regarding his 
alleged stressors.  He should be 
requested furnish a complete and detailed 
description of the specific traumatic 
incidents which produced the stress that 
he believes resulted in his claimed PTSD, 
including the dates, exact location, and 
circumstances of the incidents, and the 
names and organizations of any 
individuals involved.

3.  Once a statement from the veteran 
addressing his PTSD stressors is 
obtained, the RO should arrange for the 
veteran to undergo a VA psychiatric 
examination, to authoritatively establish 
whether he has PTSD which is attributable 
to in-service stressor(s) should be 
scheduled.  The examiner should be asked 
to review the veteran's claims file so 
that an informed medical judgment can be 
made. The examiner should be requested to 
conduct any necessary psychological 
evaluation and testing, to review the 
medical records and previous diagnoses, 
and to identify any and all mental 
disorders present.  In the event PTSD is 
diagnosed, the examiner should specify, 
in accordance with DSM-IV, what stressor 
events and what current manifestations 
support that diagnosis, to include in-
service and post- service stressors, if 
any.  If a diagnosis of a psychiatric 
condition other than PTSD is warranted, 
the examiner is requested to state 
whether it is at least as likely as not 
(i.e., at least a 50-50 probability) that 
such condition is related to the 
veteran's period of service. 

If the examiner renders a diagnosis of 
PTSD or any other psychiatric condition 
which the examiner determines is at least 
as likely as not related to service, it 
is crucial that the examiner identify 
whether the onset of that condition was 
during the veteran's period of service 
which occurred prior to May 25, 1983.  
(In this case, the veteran's period of 
active service extends from May 1980 
until March 1984; however, the law 
prohibits service connection for any 
injury or disease originating during the 
veteran's period of other-than-honorable 
service from May 25, 1983, until March 2, 
1984).  All opinions expressed should be 
supported by reference to pertinent 
evidence.

4.  The veteran should also be scheduled 
for a VA audiology examination to 
determine the presence and etiology of 
his claimed bilateral hearing loss and 
tinnitus.  The veteran should be notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder must be made available to and be 
reviewed by the examiner prior to the 
examination.  Based upon the history and 
examination findings, the examiner should 
state whether it is at least as likely as 
not (i.e., at least a 50-50 probability) 
that, if shown, the veteran's (1) 
bilateral hearing loss is etiologically 
related to service and (2) tinnitus is 
etiologically related to acoustic trauma 
sustained during service, as reported by 
him.  In this regard, the examiner's 
attention should be directed to service 
medical records dated in June, July, and 
August 1983.  However, it is crucial in 
this case that the examiner identify 
whether or not it is at least as likely 
as not (i.e., at least a 50-50 
probability) that the veteran's bilateral 
hearing loss and tinnitus (if currently 
shown) was sustained prior to May 25, 
1983.  (In this case, the veteran's 
period of active service extends from May 
1980 until March 1984; however, the law 
prohibits service connection for any 
injury or disease originating during the 
veteran's period of other-than-honorable 
service from May 25, 1983, until March 2, 
1984).  All opinions expressed should be 
supported by reference to pertinent 
evidence.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



